DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Chou et al. (U.S. patent pub. 2017/0347100 A1 will be further referred to as Chou).
Regarding claim 1: Chou discloses a three-dimensional data encoding method, comprising:
obtaining third point cloud data that is a combination of first point cloud data and second point cloud data (figs 3a and 3b and paragraphs 0046-0048, multiple images/frames of cloud data being combined), and includes geometry information of each of three-dimensional points included in the third point cloud data (figs 3a and 3b and paragraphs 0046-0048, the geometry data is included in 
generating encoded data by encoding the third point cloud data obtained, wherein in the generating, identification information of each of the three- dimensional points is encoded as attribute information )(paragraphs 0047-0049).
Regarding claim 5: The three-dimensional data encoding method according to claim 1, wherein the obtaining, the third point cloud data is obtained by combining the first point cloud data and the second point cloud data  (figs 3a and 3b and paragraphs 0047-0049).
Regarding claim 7: Chou discloses a three-dimensional data decoding method, comprising:
obtaining encoded data (figs 4a, 4b, and 8 and paragraphs 0067-0086, 102, and 103); and
decoding the encoded data to obtain geometry information and attribute information of each of three-dimensional points included in third point cloud data that is a combination of first point cloud data and second point cloud data (figs 4a, 4b, and 8 and paragraphs 0067-0086, 102, and 103),
wherein the attribute information includes identification information indicating which of the first point cloud data and the second point cloud data one of the three-dimensional points that corresponds to the attribute information belongs to (figs 4a, 4b, and 8 and paragraphs 0067-0086, 102, and 103).
Regarding claim 13: See claim 1. For the features of:

Regarding claim 14: See claim 7. For the features of:  
a processor, and memory (see fig. 1),

Allowable Subject Matter
3.		Claims 2-4, 6, and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
4.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
March 11, 2022